Title: From George Washington to James Wood, 30 March 1773
From: Washington, George
To: Wood, James



Dear Sir,
Mt Vernon Mar. 30th 1773.

I intended to have had a little further conversation with you on the subject of the Florida Lands, but my haste to leave Williamsburg & your Dining out the day I did do so prevented it—I addressd a short Letter to you by way of Memm & left it with Mr Southall—I hope you receivd it, that I may be satisfied you did so, please to advise me as the Govrs Certificates of my Claim was Inclosd therein.
These Certificates will be sufficient Authority for the Govr of West Florida to warrant the Surveys, and if any scruple is entertaind of my purchases from Mr Thruston, & Captn Posey I shall remove it by transmitting their Bonds which should have accompanied this Letter could I have been assurd of its reaching your hands before your departure.
You will readily perceive by the Tenor of my last that it is good Land, or none I am now in pursuit of; and that, I could wish to have it procurd in such a part of the Country as from your own Observation aided by information you shall judge most valuable, althô in accomplishing of it I pay a little more—For these Reasons it is I avoid particular directions—I shall place a generous confidence in your Integrety; having no doubt either of your ability, or Inclination to serve me—By meeting with Mr Gist, and others of your old acquaintances you will have it in your power of forming from their accts, a pretty general & perhaps just Idea of the nature of the Country; and of determining

by your own observation’s on them whether the Lands on the Mississipi—the Mobile—or elsewhere promises in Futuro, to become Most valuable—not till after which I would I recommend it to you to fix on your Locations—Doctr Connelly is curious in his observation’s & sensible in his remarks, to him therefore I have wrote (as he has been pleasd to sollicit my corrispondance) requesting his assistance to you—I have also taken the liberty of writing to the Govr of West Florida expressing my hopes of obtaining this Land (& more) in case you should think proper to Locate it in that Government, agreeable to the Tenor of his Majestys Proclamation; mentioning at the sametime your intended Tour, and the discretionary power I had vested you with; & as Lord Dunmore promis’d me, that he would give you an Introduction to him, I hope you receivd it.
It would appear to me from the words of his Majesty’s Proclamation of October 1763 that those who obtain Land under it, are not only entitled to an exemption of Quitrents for ten years, but exempt also from Cultivation & Improvemt for the same term; of this Latter however, please to be informd from the best Authority, as, in the event of it, I should be strongly [inclined] to extend my views beyond the quantity I here claim, especially as the time allowd for doing it is not short & difficult to be complied with—this therefore is a matter I would beg leave to refer to your consideration; requesting in case you find the Country from a comparative view of it, desirable—good Lands, easy to be obtaind—& not difficult to keep under the establishd Rules of Government, that you would Increase my quantity to Fifteen, Twenty, or Twenty five thousand Ac[re]s—In short I could wish to have as much good Land Located in a Body or contiguous together (for the convenience of a Superintendant) as I could save without much difficulty or expence, even if the first Ten thousand should be subject to the same Laws of Cultivation with the rest.
Various are the reports concerning the Quit-rents & purchase money of these Lands, but it appears evident to me, from the strict Sense & Letter of the Proclamation, that, the Governor has no right to exact more than is demanded in Virginia or any other of his Majestys Colonies; in none of which, I believe, more than two Shillings Sterling Rent, & ten Shillings right money is requir’d. My Letter to Govr Chester is under a flying Seal which

please to Inclose before delivery—I heartily wish you an agreeable Tour, and safe return being Dr Sir Yr Most Obedt Servt

Go: Washington

